Citation Nr: 0516627	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  98-00 351A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for herpes simplex, 
including as secondary to service-connected active nasal 
disease.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

By way of procedural background, the Board notes that, in May 
1996, the RO determined that the veteran's claims for service 
connection for bronchitis and herpes simplex were not well 
grounded.  The veteran submitted a notice of disagreement in 
March 1997.  The RO issued a statement of the case (SOC) in 
November 1997 and a supplemental statement of the case (SSOC) 
in October 1998.  The veteran perfected her appeal with the 
submission of a VA Form 9 in October 1998.  Thereafter, the 
RO issued another SSOC in May 2000.  In October 2000, the 
Board remanded the veteran's claims for further evidentiary 
development.  As this development has been undertaken, the 
claims are properly before the Board at this time.

In July 2000, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is associated with the claims file.

The Board notes that the issues previously on appeal included 
claims of service connection for scars due to mammoplasty and 
nasal disease (claimed as sinusitis, allergies, and 
rhinitis).  In a November 2003 rating decision, the RO 
granted service connection as to those issues.  This 
represents a full grant of the benefits sought on appeal.  
Therefore, those claims are not before the Board at this 
time, and we will confine this discussion to the issues as 
set forth on the first page, above.

FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
bronchitis disorder that was incurred in or aggravated by 
active military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran incurred 
herpes simplex in service, or that herpes simplex is a 
current disorder, or that the veteran has herpes simplex 
which is secondary to his service-connected active nasal 
disease.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

2.  Herpes simplex was not incurred in or aggravated by 
service, and no current herpes simplex is proximately due to 
or the result of service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's December 1979 entrance examination report 
reflects that her head, face, lungs, and chest were normal.  
A chest X-ray was normal.  No defects or diagnoses were 
noted.  A December 1984 record shows that the veteran was 
hospitalized for one night with a diagnosis of bronchitis.  A 
July 1987 clinical entry shows the veteran had noticed a 
fever blister forming on her lip for the previous 24 hours.  
The clinician noted a small, raised, white lesion on the 
veteran's upper lip.  The diagnosis was questionable herpes 
simplex on the upper lip.  When she was examined upon 
separation from service in April 1995, the entry for the 
veteran's lungs and chest noted abnormality, due to previous 
breast reduction surgery.  Her lungs were clear.  Her head 
and face were normal.  A chest X-ray was normal.  No 
diagnoses were noted for either bronchitis or herpes.

In April 1996, the veteran underwent VA examination of her 
trachea and bronchi.  She gave a history of labial herpes 
with intermittent recurrence since 1986.  She gave a history 
of bronchitis times one, treated with antibiotics in 1982 
while in service.  She denied any recurrences.  On clinical 
evaluation, the veteran's face was negative.  Her lungs were 
clear to auscultation and percussion.  The diagnoses were a 
history of oro labia/herpes with intermittent recurrence and 
a history of bronchitis times one in 1982, treated with 
antibiotics.

In April 1996, the veteran also underwent VA skin 
examination.  She reported a history of fever blisters of the 
upper lip in 1986, which she said recurred about two or three 
times per year.  On examination, there was no evidence of 
herpes simplex at that time.  The diagnosis was recurrent 
herpes simplex infection of the upper lip.

In a March 1997 written statement, the veteran indicated she 
believed her fever blisters struck when her resistance was 
low.  She linked them to her allergies.

In December 1997, the veteran underwent VA skin disease 
examination.  She described a recurrent history of fever 
blisters on the upper lip two or three times per year, 
triggered by viral infections.  On examination, there were no 
active lesions of recurrent herpes simplex.  It was inactive 
at that time.

A February 1998 VA treatment record shows the veteran 
complained of chest pain and a productive cough.  The 
diagnosis was upper respiratory infection (viral).

In May 2002, the veteran underwent VA skin disease 
examination.  She indicated she had a cold sore examined 
while in service on her upper lip, with swelling, that lasted 
for about four to five days.  She said it recurred about 
three to four times per year, but had not recurred in the 
past year.  On examination, there was no active lesion of the 
mouth or the upper lip.  The diagnosis was recurrent herpes 
simplex by history, inactive currently.  The examiner opined 
that it was highly likely that her recurrent herpes simplex 
of the upper lip was related to the cold sore developed 
during active military service, and that the recurrent 
drainage was secondary to irritation.

In April 1999, the veteran underwent VA general medical 
examination.  She reported a history of bronchitis during her 
military service.  She said there had been no recurrence 
after her discharge from the military.  On examination, the 
veteran's chest was clear bilaterally.  There were no rhonchi 
and no wheezes.  The diagnosis was a history of bronchitis.

In July 2000, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  The 
veteran testified that her herpes simplex was due to her 
allergies, and that it was compounded by stress factors.  
When she got it, her lips would become disfigured.  It would 
be swollen and painful, and last for seven days.  The veteran 
understood that her treating physician in service had 
connected her herpes simplex with her allergies.  She said it 
began in 1986 and recurred approximately three or four times 
per year, lasting for ten to fourteen days.  She did not 
recall that her separation examination addressed the herpes 
simplex.  She did remember undergoing a breathing test for 
bronchitis upon separation.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In June 2003 and February 2004 letters, the RO informed the 
veteran of the VCAA and its effect on her claims.  In 
addition, the veteran was advised, by virtue of a detailed 
November 1997 SOC and October 1998, May 2000, and December 
2003 SSOCs issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the December 2003 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Moreover, all of the above 
notification documents must be read in the context of prior, 
relatively contemporaneous RO communications.  See Mayfield, 
supra, at 27.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
B.  Applicable Law

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  The veteran's claimed 
bronchitis and herpes simplex are not included in this 
presumption under the law.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

C.  Bronchitis

The veteran has contended that she incurred bronchitis in 
service and should now be granted service connection for this 
disorder.  As noted above, her service medical records show 
she was diagnosed with, and treated for bronchitis in 
December 1984.  However, the veteran's separation examination 
shows her chest X-ray was normal, and no lung disorder was 
noted by the clinical examiner upon discharge.

Furthermore, the veteran reported during her April 1996 and 
April 1999 VA examinations that she had suffered one incident 
of bronchitis in service and no recurrences since then.  
Indeed, both examination reports show her lungs were clear.  
While the treatment records show one diagnosis of an upper 
respiratory infection in February 1998, she was never again 
diagnosed with bronchitis.

As indicated above, for the Board to grant service connection 
for a disorder, the veteran must demonstrate a current 
disability that is related to an incident or illness in 
service.  See Rabideau, supra.  While the veteran certainly 
manifested bronchitis in service, there is no evidence of 
record to show that she ever had bronchitis after her 
separation from service.  Indeed, even the veteran does not 
contend that she ever had a recurrence of bronchitis after 
separation.  Furthermore, there is no medical evidence of 
record to show that her one-time bronchitis in service caused 
any current disabling residuals.  As previously stated, her 
lungs have repeatedly been found to be clear since then.  
Finally, while the veteran had one incident of an upper 
respiratory infection after separation from service, no 
medical evidence of record has linked this or any other post-
service disorder with her in-service bronchitis.

The Board recognizes that the veteran believes that she 
should be granted service connection for the bronchitis she 
suffered in service.  The veteran's sincerity is not in 
question.  However, while the veteran is certainly capable of 
providing evidence of symptomatology, as noted above, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. at 494 (1992).  See also Routen, 
supra; Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

Because the evidence preponderates against the claim for 
service connection for bronchitis, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Herpes Simplex

Besides the above described provisions of law as to direct 
and presumptive service connection, service connection may 
also be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  In addition, when aggravation of 
a non-service-connected condition is proximately due to or 
the result of a service-connected disability, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

The veteran has contended that she incurred herpes simplex in 
service and should now be service connected for this 
disorder.  She testified that she believes the herpes recurs, 
especially when she has trouble with her allergies.  However, 
the Board notes that the veteran's service medical records do 
not show a definite diagnosis of herpes simplex.  Indeed, 
there is only one documented incidence in her claims file, 
and, even then, the physician questioned whether herpes 
simplex was the correct diagnosis for the raised bump on her 
lip.  There are no subsequent service records showing similar 
symptoms or a diagnosis.

While the veteran contends that she currently has an outbreak 
of herpes simplex three to four times per year, there is no 
evidence of this in her post-service medical records.  The 
Board understands that herpes simplex is a disorder that can 
only be diagnosed during an outbreak.  Therefore, we do not 
conclude the veteran does not have the disability simply 
because the VA examination reports show she had no symptoms.  
However, the Board also cannot assume that the condition 
which the veteran experiences three or four times per year is 
definitely herpes simplex, without any post-service evidence 
of diagnosis or treatment.

Furthermore, while the veteran contends that her herpes 
simplex is caused by her service-connected active nasal 
disease, there is no medical evidence of record to 
corroborate her belief.  The Board recognizes that the 
veteran believes that her herpes simplex started in service, 
continues to recur, and is related to her allergies.  The 
veteran's sincerity is not in question.  However, while the 
veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
diagnosis of the condition causing the symptoms.  See Routen, 
supra.

The veteran has presented no competent medical evidence to 
link any current disorder with her possible diagnosis of 
herpes simplex in service.  Further, there is no probative 
evidence that her current disorder was caused by, and 
therefore is secondary to, her service-connected allergies.  
Therefore, since the evidence preponderates against the claim 
for service connection for herpes simplex, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for bronchitis is denied.

Service connection for herpes simplex, including as secondary 
to service-connected active nasal disease, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


